USCA4 Appeal: 21-1685      Doc: 20         Filed: 11/04/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1685


        JOANN ARTIS STEVENS,

                             Plaintiff - Appellant,

                      v.

        TOWN OF SNOW HILL, NC; COUNTY OF GREENE, NC; LENOIR
        COMMUNITY COLLEGE & FOUNDATION, NC,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. James C. Dever III, District Judge. (4:19-cv-00156-D)


        Submitted: September 28, 2022                                Decided: November 4, 2022


        Before NIEMEYER, THACKER, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        JoAnn Artis Stevens, Appellant Pro Se. Katherine Marie Barber-Jones, Dan M. Hartzog,
        Jr., HARTZOG LAW GROUP LLP, Raleigh, North Carolina; James R. Morgan, Jr.,
        WOMBLE BOND DICKINSON (US) LLP, Winston-Salem, North Carolina; William
        John Cathcart, Jr., BROWN, CRUMP, VANORE & TIERNEY, PLLC, Raleigh, North
        Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1685         Doc: 20     Filed: 11/04/2022     Pg: 2 of 2




        PER CURIAM:

              JoAnn Artis Stevens appeals the district court’s order granting Defendants’ motions

        to dismiss and dismissing Stevens’ civil complaint. Limiting our review of the record to

        the issues raised in Stevens’ informal brief, we have reviewed the record and find no

        reversible error. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

        2014) (“The informal brief is an important document; under Fourth Circuit rules, our

        review is limited to issues preserved in that brief”). Accordingly, we affirm the district

        court’s order. Stevens v. Town of Snow Hill, No. 4:19-cv-00156-D (E.D.N.C. June 8,

        2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2